DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 05/10/2022 have been entered. Claims 1-10 and 12-20 are currently pending where claim 11 has been cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over EasyPro SPS 12” Pump Screen (SPS hereinafter) in view of US 2011/0247970 (Evingham hereinafter).
Regarding claim 1, SPS teaches a pump screen for a submersible pump used in water features that discloses a frame having a sidewall (Annotated Figure of SPS on Page 4 of the attached PDF), a top end (Annotated Figure of SPS) and an opposing bottom end coupled together by the sidewall (Annotated Figure of SPS), and the top end having a central aperture therein (Annotated SPS Figure), wherein the suction port of the pump is configured to be inside the frame and proximate the bottom end of the frame (Inherent for the pump be placed within the frame and therefore have a suction port proximate the bottom end of the frame); the discharge port of the pump is configured to be proximate the top end of the frame so that a discharge pipe passing through the central aperture can be coupled to the discharge port of the pump positioned inside the frame (Inherent for the pump to feature tubing or piping passing through the open central aperture of SPS); and wherein the sidewall and at least one of the top end and the opposing bottom end comprises a membrane configured to enclose the submersible pump (SPS shows a mesh membrane that surrounds the entire frame), wherein the selective barrier is sized to completely enclose the submersible pump and be spaced apart from the submersible pump a pre-defined distance in order to define a contiguous fluid passageway between the selective barrier and the suction port of the submersible pump (Inherent of placing the submersible pump within the frame to ensure proper flow while protecting the pump from debris).
SPS does anticipate the use of a submersible pump being placed within the pump but are silent with respect to the details of the submersible pump and the submersible pump is suspended inside the selective barrier
However, Evingham teaches a submersible pump that discloses a submersible pump that is suspended within a selective barrier (Pump 12 is within the filter 2 such that the inlet end is suspended and away from the filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of SPS with the pump and suspension aspect of Evingham to allow for a clearer and freer flowing path to the pump inlet that is placed within the frame of SPS.
Regarding claim 2, SPS’s modified teachings are described above in claim 1 where SPS further discloses that the membrane comprises mesh having a plurality of passageways formed therein to allow fluid to pass through (Evident from the SPS PDF document).
Regarding claim 3, SPS’s modified teachings are described above in claim 1 but are silent with respect to the pre-defined distance is at least one inch.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to size the gap between the filter and pump to be at least one inch to account for the applied site and the site’s particular size requirements. Gardner v. TEC Syst, Inc. MPEP 2144.04 Section IV Subsection A.
Regarding claim 4, SPS’s modified teachings are described above in claim 1 but are silent with respect to the pre-defined distance is at least two inches.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to size the gap between the filter and pump to be at least two inches to account for the applied site and the site’s particular size requirements. Gardner v. TEC Syst, Inc. MPEP 2144.04 Section IV Subsection A.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over EasyPro SPS 12” Pump Screen (SPS) in view of US 2011/0247970 (Evingham) and further in view of US 5860792 (Marks hereinafter).
Regarding claim 5, SPS’s modified teachings are described above in claim 2 but are silent with respect to a strainer over the suction port.
However, Marks teaches a submersible pump that discloses the use of a filter and a strainer on the inlet tube (Strainer 70 paired with external filter clamped to the inlet 54 per Column 3 Lines 47-50). The resultant combination would place a strainer on the inlet of the pump 54 of Evingham.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of Evingham’s pump in SPS with the strainer taught by Marks to further exclude particulates from entering the pump therefore preventing damage to any of the internal components of the pump.
Regarding claim 6, SPS’s modified teachings are described above in claim 5 where the combination of SPS, Evingham, and Marks would further discloses that the membrane is configured to allow larger sized particles to pass than through the strainer over the suction port. The sizing of the gapping in the strainer relative to the gapping in the filter would have to be smaller in order for a double filter to effectively function. If the strainer had larger gaps than the filter than the strainer would be useless and cause fluid flow impedance. If the strainer had equivalent gaps to the filter gaps than there would be no additional filtering and as stated immediately prior would be useless and cause fluid flow issues. It should be noted that there are a finite of relative sizes, three in fact (strainer < filter; strainer > filter; strainer = filter), such that it would have been a matter of design choice for one of ordinary skill in the art to try each variation to determine the optimal set-up.
Regarding claim 7, SPS’s modified teachings are described above in claim 6 where SPS further discloses that the frame is cylindrical in shape (Evident from SPS’s frame).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EasyPro SPS 12” Pump Screen (SPS) in view of US 2011/0247970 (Evingham) in view of US 5860792 (Marks) and further in view of US 2007/0187328 (Gordon hereinafter). 
Regarding claim 8, SPS’s modified teachings are described above in claim 6 but are silent with respect to the membrane being made of plastic.
However, Gordon teaches a filter used for a fluid pump’s intake port that discloses a membrane with plastic (¶ 70 details an equivalent frame for the filter being made of metal or plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of SPS with the plastic taught by Gordon to allow for a lightweight, inert, and durable material to house the membrane.
Regarding claim 9, SPS’s modified teachings are described above in claim 6 but are silent with respect to the membrane being made of metal.
However, Gordon teaches a filter used for a fluid pump’s intake port that discloses a membrane with metal (¶ 70 details an equivalent frame for the filter being made of metal or plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame material of SPS with the metal taught by Gordon to allow for a durable and strong material to house the filter membrane.
Claims 10, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0098555 (He hereinafter) in view of EasyPro SPS 12” Pump Screen (SPS) in view of US 2011/0247970 (Evingham).
Regarding claim 10, He teaches a submersible pump (¶ 2) that discloses an electric motor (Figures 1 and 2, motor with stator 204 per ¶ 30); a submersible pump having a suction port at a first end (Inlet at 218) and a discharge port at a second end (Discharge at 220), wherein the submersible pump is coupled to the electric motor (Evident form Figure 2). 
He is silent with respect to a selective barrier completely enclosed around the electric motor and the submersible pump, the selective barrier comprising, a frame having a sidewall, a top end and an opposing bottom end coupled together by the sidewall, and the top end having a central aperture therein, wherein the suction port of the pump is configured to be suspended inside the frame and proximate the bottom end of the frame; and the discharge port of the pump is configured to be proximate the top end of the frame so that a discharge pipe passing through the central aperture can be coupled to the discharge port of the pump positioned inside the frame; wherein the sidewall and at least one of the top end and the opposing bottom end comprises a membrane configured to enclose the submersible pump; and wherein the selective barrier is spaced apart from the electric motor and the submersible pump a pre-defined distance to define a contiguous fluid passageway between the selective barrier and the suction port of the submersible pump.
However, SPS teaches a pump screen for a submersible pump used in water features that discloses a frame having a sidewall (Annotated Figure of SPS on Page 4 of the attached PDF), a top end (Annotated Figure of SPS) and an opposing bottom end coupled together by the sidewall (Annotated Figure of SPS), and the top end having a central aperture therein (Annotated SPS Figure), wherein the suction port of the pump is configured to be inside the frame and proximate the bottom end of the frame (Inherent for the pump be placed within the frame and therefore have a suction port proximate the bottom end of the frame); the discharge port of the pump is configured to be proximate the top end of the frame so that a discharge pipe passing through the central aperture can be coupled to the discharge port of the pump positioned inside the frame (Inherent for the pump to feature tubing or piping passing through the open central aperture of SPS); and wherein the sidewall and at least one of the top end and the opposing bottom end comprises a membrane configured to enclose the submersible pump (SPS shows a mesh membrane that surrounds the entire frame), wherein the selective barrier is sized to completely enclose the submersible pump and be spaced apart from the submersible pump a pre-defined distance in order to define a contiguous fluid passageway between the selective barrier and the suction port of the submersible pump (Inherent of placing the submersible pump within the frame to ensure proper flow while protecting the pump from debris).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the submersible pump of He with the surrounding frame of SPS to prevent debris from coming into contact with the pump.
He, per SPS, is silent with respect to the pump being suspended within the frame.
However, Evingham teaches a submersible pump that discloses a submersible pump that is suspended within a selective barrier (Pump 12 is within the filter 2 such that the inlet end is suspended and away from the filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of SPS with the pump and suspension aspect of Evingham to allow for a clearer and freer flowing path to the pump inlet that is placed within the frame of SPS as applied to He’s pump. 
Regarding claim 12, He’s modified teachings are described above in claim 10 where SPS further discloses that the membrane comprises mesh having a plurality of passageways formed therein to allow fluid to pass through (Evident from the SPS PDF document). 
Regarding claim 13, He’s modified teachings are described above in claim 10 but are silent with respect to the pre-defined distance being one inch.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to size the gap between the filter and pump to be at least one inch to account for the applied site and the site’s particular size requirements. Gardner v. TEC Syst, Inc. MPEP 2144.04 Section IV Subsection A.
Regarding claim 14, He’s modified teachings are described above in claim 10 but are silent with respect to the pre-defined distance being two inches.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to size the gap between the filter and pump to be at least two inches to account for the applied site and the site’s particular size requirements. Gardner v. TEC Syst, Inc. MPEP 2144.04 Section IV Subsection A.
Regarding claim 15, He’s modified teachings are described above in claim 10 where He further discloses a strainer over the suction port (The filter 218 of He is broadly interpreted as a strainer when the pump is placed inside the frame of SPS).
Regarding claim 16, He’s modified teachings are described above in claim 15 where the combination of He, SPS, and Evingham would further discloses that the membrane is configured to allow larger sized particles to pass than through the strainer over the suction port. The sizing of the gapping in the strainer relative to the gapping in the filter would have to be smaller in order for a double filter to effectively function. If the strainer had larger gaps than the filter than the strainer would be useless and cause fluid flow impedance. If the strainer had equivalent gaps to the filter gaps than there would be no additional filtering and as stated immediately prior would be useless and cause fluid flow issues. It should be noted that there are a finite of relative sizes, three in fact (strainer < filter; strainer > filter; strainer = filter), such that it would have been a matter of design choice for one of ordinary skill in the art to try each variation to determine the optimal set-up.
Regarding claim 17, He’s modified teachings are described above in claim 10 where SPS further discloses that the frame is cylindrical in shape (Evident from SPS).
Regarding claim 20, He teaches a submersible pump (¶ 2) that discloses an electric motor (Figures 1 and 2, motor with stator 204 per ¶ 30); a submersible pump having a suction port at a first end (Inlet at 218) and a discharge port at a second end (Discharge at 220), wherein the submersible pump is coupled to the electric motor (Evident form Figure 2); and a strainer secured over the suction port of the submersible pump (Filter 218 is broadly seen as a strainer).
He is silent with respect to a cylindrical frame having a sidewall, a top end and an opposing bottom end coupled together by the sidewall, wherein the suction port of the pump is configured to be suspended inside the frame and proximate the bottom end of the frame, the frame is secured around the electric motor and the submersible pump; wherein the sidewall and at least one of the top end and the opposing bottom end comprises a mesh completely enclosing the electric motor and the submersible pump; wherein the mesh is spaced apart from the electric motor and the submersible pump a pre-defined distance to define a contiguous fluid passageway between the mesh and the suction port of the submersible pump.
However, SPS teaches a pump screen for a submersible pump used in water features that discloses a cylindrical frame having a sidewall (Annotated Figure of SPS on Page 4 of the attached PDF), a top end (Annotated Figure of SPS) and an opposing bottom end coupled together by the sidewall (Annotated Figure of SPS), wherein the suction port of the pump is configured to be inside the frame and proximate the bottom end of the frame (Inherent for the pump be placed within the frame and therefore have a suction port proximate the bottom end of the frame), the frame is secured around the electric motor and the submersible pump (Inherent of mounting the frame and pump); wherein the sidewall and at least one of the top end and the opposing bottom end comprises a mesh completely enclosing the electric motor and the submersible pump (SPS shows a mesh membrane that surrounds the entire frame), wherein the mesh is spaced apart from the electric motor and the submersible pump a pre-defined distance to define a contiguous fluid passageway between the mesh and the suction port of the submersible pump (Inherent of placing the submersible pump within the frame to ensure proper flow while protecting the pump from debris).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the submersible pump of He with the surrounding frame of SPS to prevent debris from coming into contact with the pump.
He, per SPS, is silent with respect to the pump being suspended within the frame.
However, Evingham teaches a submersible pump that discloses a submersible pump that is suspended within a selective barrier (Pump 12 is within the filter 2 such that the inlet end is suspended and away from the filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of SPS with the pump and suspension aspect of Evingham to allow for a clearer and freer flowing path to the pump inlet that is placed within the frame of SPS as applied to He’s pump.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0098555 (He) in view of EasyPro SPS 12” Pump Screen (SPS) in view of US 2011/0247970 (Evingham) and further in view of US 2007/0187328 (Gordon).
Regarding claim 18, He’s modified teachings are described above in claim 10 but are silent with respect to the membrane being made of plastic.
However, Gordon teaches a filter used for a fluid pump’s intake port that discloses a membrane with plastic (¶ 70 details an equivalent frame for the filter being made of metal or plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of SPS with the plastic taught by Gordon to allow for a lightweight, inert, and durable material to house the membrane.
Regarding claim 19, He’s modified teachings are described above in claim 10 but are silent with respect to the membrane being made of metal.
However, Gordon teaches a filter used for a fluid pump’s intake port that discloses a membrane with metal (¶ 70 details an equivalent frame for the filter being made of metal or plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame material of SPS with the metal taught by Gordon to allow for a durable and strong material to house the filter membrane.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746